Knowlton, J.
The only exception argued in this case is to the refusal of the judge to give the fourth and fifth instructions requested. There was ample evidence to warrant a finding that the rooms referred to were fitted up for the purpose of gaming, and were commonly resorted to and were used as a common gaming-house. The jury might disbelieve the testimony introduced in behalf of the defendants for the purpose of avoiding the ordinary inferences to be drawn from the circumstances shown by the Commonwealth. The fourth request was therefore rightly refused.
The fifth request presents the question whether, if an' incorporated club having one hundred and fifty members occupies rooms which are commonly used for gambling by the members *43of the club and such other persons as the individual members invite to come there, it is taken out of the statutes in reference to common gaming-houses by the fact that it is not open to the public generally.
Under the English statute, which is not identical with ours, it is held that a building may be a common gaming-house, although resorted to only by members of a club for whose use the place is maintained. Jenks v. Turpin, 13 Q. B. D. 505. Gaming-houses in this country and in England are seldom open to all the public. Usually only those persons are admitted who supposed to be willing to have the law violated in this way. Often strong doors and double locks are used to keep out, not only officers of the law, but all others who are not known to the proprietor or vouched for by his friends. The word “ common ” as applied to a gaming-house does not necessarily mean that it is open to all the public. The rulings requested and refused in the present case assume that the building was commonly resorted to for gaming, not only by the members of the club, but by such other persons as they chose to invite there. If so resorted to, it might well be found to be a common gaming-house. See Commonwealth v. Adams, 160 Mass. 310; Commonwealth v. Warren, 161 Mass. 281. Exceptions overruled.